         Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 1 of 6




     Shana Scarlett (State Bar No. 217895)            Aaron Mackey (State Bar No. 286647)
 1   Benjamin Siegel (State Bar No. 256260)           Andrew Crocker (State Bar No. 291596)
     HAGENS BERMAN SOBOL SHAPIRO LLP                  Adam D. Schwartz (State Bar No. 309491)
 2                                                    ELECTRONIC FRONTIER FOUNDATION
     715 Hearst Avenue, Suite 202                     815 Eddy Street
 3   Berkeley, CA 94710                               San Francisco, CA 94109
     Tel: (510) 725-3000                              Tel: (415) 436-9333
 4
     Attorneys for Plaintiffs and
 5   the Proposed Class
 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
     KATHERINE SCOTT, CAROLYN JEWEL,                       No. 3:19-cv-04063-SK
12
     and GEORGE PONTIS, individually and on
13   behalf of all others similarly situated,              PLAINTIFFS’ STATEMENT OF
                                                           RECENT AUTHORITY
14                                      Plaintiffs,
15         v.
16   AT&T INC.; AT&T SERVICES, INC.; AT&T
17   MOBILITY, LLC; TECHNOCOM CORP.; and
     ZUMIGO, INC.,
18
                                      Defendants.
19

20

21

22

23

24

25

26

27

28
                                                                  STATEMENT OF RECENT AUTHORITY
                                                                           Case No. 3:19-CV-04063-SK
         Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 2 of 6




 1          The plaintiffs hereby provide notice to the Court that on August 10, 2020, the court in

 2   McGovern v. U.S. Bank N.A., No. 18-CV-1794-CAB-LL (S.D. Cal.), granted a motion for

 3   reconsideration of its 2019 decision granting defendant’s motion to compel arbitration. The 2019

 4   McGovern decision, McGovern v. U.S. Bank N.A., 362 F. Supp. 3d 850, 857-58 (S.D. Cal. 2019), is

 5   cited by AT&T in its motion to compel arbitration. ECF No. 35 at 3. In its August 2020 order, the

 6   court reversed itself, rescinding its order compelling arbitration and denying the defendant’s motion

 7   to compel arbitration in light of the Ninth Circuit’s decision in McArdle v. AT&T Mobility LLC, 772

 8   F. App’x 575 (9th Cir. 2019), cert. denied, No. 19-1078, 2020 WL 2814785 (U.S. June 1, 2020) and

 9   Blair v. Rent-A-Ctr., Inc., 928 F.3d 819 (9th Cir. 2019).

10          Attached hereto as Attachment A is a copy of the August 2020 McGovern decision.

11
     Date: October 29, 2020                        HAGENS BERMAN SOBOL SHAPIRO LLP
12

13                                                 By s/ Shana E. Scarlett
                                                     SHANA E. SCARLETT (State Bar No. 217895)
14
                                                   Benjamin Siegel (State Bar No. 256260)
15                                                 715 Hearst Avenue, Suite 202
                                                   Berkeley, CA 94710
16
                                                   Tel: (510) 725-3000
17                                                 Fax: (510) 725-3001
                                                   shanas@hbsslaw.com
18                                                 bens@hbsslaw.com

19                                                 Thomas M. Sobol (pro hac vice forthcoming)
                                                   Abbye R. Klamann Ognibene (State Bar No. 311112)
20
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
21                                                 55 Cambridge Parkway, Suite 301
                                                   Cambridge, MA 02142
22                                                 Tel: (617) 482-3700
                                                   Fax: (617) 482-3003
23                                                 tom@hbsslaw.com
                                                   abbyeo@hbsslaw.com
24

25                                                 Robert F. Lopez (pro hac vice forthcoming)
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
26                                                 1301 Second Avenue, Suite 2000
27

28
                                                                     STATEMENT OF RECENT AUTHORITY
                                                                              Case No. 3:19-CV-04063-SK
                                                      -1-
     Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 3 of 6




                                    Seattle, WA 98101
 1                                  Tel: (206) 623-7292
 2                                  Fax: (206) 623-0594
                                    robl@hbsslaw.com
 3
                                    Aaron Mackey (State Bar No. 286647)
 4                                  Andrew Crocker (State Bar No. 291596)
                                    Adam D. Schwartz (State Bar No. 309491)
 5                                  ELECTRONIC FRONTIER FOUNDATION
                                    815 Eddy Street
 6                                  San Francisco, CA 94109
                                    Tel: (415) 436-9333
 7                                  Fax: (415) 436-9993
 8                                  amackey@eff.org
                                    andrew@eff.org
 9                                  adam@eff.org

10                                  Counsel for Plaintiffs and the Proposed Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      STATEMENT OF RECENT AUTHORITY
                                                               Case No. 3:19-CV-04063-SK
                                       -2-
Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 4 of 6




       ATTACHMENT A
                 Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 5 of 6
McGovern v. U.S. Bank N.A., Slip Copy (2020)


                                                                     Plaintiff subsequently filed a motion to certify an
                                                                     interlocutory appeal. [Doc. No. 29.] Defendant opposed that
                 2020 WL 4582687
                                                                     motion, but before the Court issued its ruling, the parties filed
    Only the Westlaw citation is currently available.
                                                                     a joint motion asking the Court to hold Plaintiff's motion
     United States District Court, S.D. California.
                                                                     in abeyance until the Ninth Circuit issued its mandate in
        Reyna MCGOVERN, on behalf of herself                         McArdle v. AT&T Mobility LLC, Ninth Circuit Case No.
        and all others similarly situated, Plaintiff,                17-17246. [Doc. No. 35.] The Court granted the joint motion
                             v.                                      in part, denied Plaintiff's motion to certify an interlocutory
                                                                     appeal without prejudice, and stayed the case pending
               U.S. BANK N.A., Defendant.
                                                                     issuance of the mandate in McArdle, in which the Ninth
                Case No.: 18-CV-1794-CAB-LL                          Circuit was presented with the question of whether       McGill
                              |                                      is preempted by the FAA. [Doc. No. 37.]
                     Signed 08/10/2020
                                                                     The Ninth Circuit subsequently issued opinions in McArdle
Attorneys and Law Firms
                                                                     and    Blair v. Rent-A-Center, Inc. et al., Ninth Circuit
Annick Marie Persinger, Tycko & Zavareei LLP, Oakland,               Case No. 17-17221, affirming district court rulings that the
CA, Hassan Ali Zavareei, Tycko & Zavareei LLP,
                                                                        McGill rule was not preempted by the FAA. In a published
Jeffrey Douglas Kaliel, Sophia Goren Gold, Kaliel PLLC,
Washington, DC, Jae Kook Kim, Todd D. Carpenter, Carlson             opinion in     Blair, the Ninth Circuit held that “the FAA
Lynch, LLP, San Diego, CA, for Plaintiff.
                                                                     does not preempt the McGill rule.” Blair v. Rent-A-Ctr.,
James R. McGuire, Lauren L. Erker, Buckley LLP, Claire               Inc., 928 F.3d 819, 831 (9th Cir. 2019). Meanwhile, in an
Celeste Bonelli, Sarah Nicole Davis, Morrison & Foerster             unpublished opinion in McArdle, the Ninth Circuit held that
LLP, San Francisco, CA, for Defendant.                               because      McGill is not preempted by the FAA:

                                                                       the arbitration agreement between AT&T and plaintiff
              ORDER GRANTING MOTION                                    Steven McArdle is null and void in its entirety. Subsection
               FOR RECONSIDERATION                                     2.2(6) of the parties’ agreement purports to waive
                                                                       McArdle's right to pursue public injunctive relief in any
Cathy Ann Bencivengo, United States District Judge                     forum and so is unenforceable under California law. See

 *1 On January 25, 2019, the Court granted Defendant's                    McGill v. Citibank N.A., 2 Cal.5th 945, 216 Cal.Rptr.3d
motion to compel arbitration of Plaintiff's individual claims.         627, 393 P.3d 85, 94 (2017). Subsection 2.2(6) of the
[Doc. No. 28.] In doing so, the Court rejected Plaintiff's             agreement continues: “If this specific provision is found
arguments that the arbitration provision in the Deposit                to be unenforceable, then the entirety of this arbitration
Account Agreement between Plaintiff and Defendant U.S.                 provision shall be null and void.”
Bank, N.A. (“USB”) is invalid and unenforceable based
                                                                       The text's non-severability clause plainly invalidates
on the California Supreme Court's holding in            McGill v.      the entire arbitration agreement. Contrary to AT&T's
Citibank, N.A., 2 Cal. 5th 945, 216 Cal.Rptr.3d 627, 393 P.3d          assertions, there are no “ambiguities about the scope of
85 (2017), that waivers of the right to seek public injunctive
                                                                       [the] arbitration agreement.” See     Lamps Plus, Inc. v.
relief in any forum are unenforceable. In the order compelling
                                                                       Varela, ––– U.S. ––––, 139 S. Ct. 1407, 1418, 203 L.Ed.2d
arbitration, the court held that: (1) Plaintiff does not seek
public injunctive relief in this case; (2) Plaintiff lacks Article     636 (2019) (citing     Moses H. Cone Mem'l Hosp. v.
III standing to seek public injunctive relief; and (3) and that        Mercury Constr. Corp., 460 U.S. 1, 24–25, 103 S.Ct. 927,
even if Plaintiff seeks public injunctive relief, the holding          74 L.Ed.2d 765 (1983)); see also          E.E.O.C v. Waffle
in   McGill is preempted by the Federal Arbitration Act                House, Inc., 534 U.S. 279, 294, 122 S.Ct. 754, 151 L.Ed.2d
(“FAA”).                                                               755 (2002) (“[W]e do not override the clear intent of the
                                                                       parties, or reach a result inconsistent with the plain text of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
                  Case 3:19-cv-04063-SK Document 110 Filed 10/29/20 Page 6 of 6
McGovern v. U.S. Bank N.A., Slip Copy (2020)


                                                                        null and void in its entirety.” [FAC Ex. A at 18-19.] This
    the contract, simply because the policy favoring arbitration
                                                                        clause plainly invalidates the entire arbitration agreement
    is implicated.”).
                                                                        section as a result of the invalidity and unenforceability of
 *2 McArdle v. AT&T Mobility LLC, 772 F. App'x 575                      the public injunction waiver provision therein. 1 See McArdle,
(9th Cir. 2019), cert. denied, No. 19-1078, ––– U.S. ––––,              772 F. App'x 575.
––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 2814785
(U.S. June 1, 2020). After the Supreme Court denied the                 Accordingly, it is hereby ORDERED as follows:
defendant's petition for certiorari, the Ninth Circuit issued its
mandate in McArdle on June 3, 2020. Plaintiff now moves for               1. Plaintiff's motion for reconsideration [Doc. No. 49] is
reconsideration of this court's order compelling arbitration of              GRANTED;
her claims.
                                                                          2. The Court's order compelling arbitration [Doc. No. 28]
                                                                             is RESCINDED; and,
Upon consideration of the parties’ briefs and the Ninth
Circuit's holdings in    Blair and McArdle, the motion                    3. Defendant's motion to compel arbitration [Doc. No. 17]
is granted. The public injunction waiver language in                         is DENIED.
the arbitration provision in Plaintiff's Deposit Account
                                                                        It is SO ORDERED.
Agreement is encompassed by          McGill, meaning that the
provision is invalid and unenforceable. Further, similar to
the provision in McArdle, the arbitration section of the                All Citations
Deposit Account Agreement contains an unambiguous non-
severability clause stating: “If any provision of this section is       Slip Copy, 2020 WL 4582687
ruled invalid or unenforceable, this section shall be rendered




                                                            Footnotes


1        This conclusion does not require reconsideration of the Court's analysis of whether the relief Plaintiff seeks
         in this case qualifies as “public injunctive relief” or whether Plaintiff has Article III standing to seek “public
         injunctive relief.” Based on the holding in    Blair, the public injunction waiver provision in the arbitration
         agreement here is invalid and unenforceable. Based on the holding in McArdle, the invalidity of the public
         injunction waiver provision renders the entire arbitration provision null and void due to the non-severability
         provision. In light of the binding authority of     Blair, and the Ninth Circuit's application of that authority
         in McArdle, whether Plaintiff seeks “public injunctive relief” or has standing to do so are irrelevant to the
         enforceability of the arbitration section of her Deposit Account Agreement.


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
